Back to Form 10-K/A EXHIBIT CERTIFICATION I, Thomas L. Tran, certify that: 1. I have reviewed this Annual Report on Form10-K/A of WellCare Health Plans,Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April 30, 2009 /s/Thomas L. Tran Thomas L. Tran Senior Vice President and Chief Financial Officer (Principal Financial Officer)
